DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-9 are rejected under 35 U.S.C. 103 as being unpatentable over Sarbo (US 2003/0146231) in view of Pherson (3,243,078).
Claim 1
Sarbo discloses a package (10) for containing and distributing articles, comprising a plurality of stacked articles/sheets (12) forming a stack (see abstract and [0029]); a piece of plastic film (defined by film formed by walls 14, 16, 18, and 20) (see [0033]) which surrounds the stack, the piece comprises a first/top portion (20) superposed on the covering portion and a second portion (16) of the piece positioned to cover a lower outer face of the stack (see figure 1); the package forms, in use, a picking up system for picking the articles comprising a weakening (21) made in the first/top portion of the piece of plastic film (see figure 2 and abstract).  Sarbo does not disclose a stiffening structure between the stack of articles and the film piece.  However, Pherson a dispenser package for containing and distributing plurality of stacked articles comprising a dispenser board/stiffening structure (20) comprising a covering portion (21), including a dispensing opening (21a), the covering portion positioned to cover at least partly an upper outer face of the stack, defined by at least one upper article of the stack, and two flaps/sealing portions (22) positioned to cover at least two mutually opposite lateral faces of the stack respectively, and extending from the covering portion, on opposite sides of the covering portion (see figures 1 and 2).  Pherson further discloses each of the sealing portions extends from a respective sector of an outer edge of the covering portion up to a respective free edge of the each of the sealing portion, the respective sector being positioned opposite to the respective sector from which extends the other of the sealing portions (see figures 2 and 3).  Pherson further discloses the opening made entirely in the covering portion to be completely delimited by the covering portion such that the opening is positioned entirely adjacent an upper face of the stack and does not extend into lateral faces of the stack. Pherson further discloses the dispenser board/stiffening structure is used to pressed downward into a carton upon the stack as tissues are dispensed, but engages into sidewalls of the carton in response to an upwardly directed force which prevents upward movement of the dispenser board/stiffening structure while permitting withdrawal of the sheets of material at top of the stack (see column 1 lines 51-63).  Pherson discloses the dispenser board within the box is allow to freely move vertically in both directions as the stack of sheets decreases in height (see column 1 lines 37-42).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Sarbo including the stiffening structure as taught by Pherson to pressed down the stack of sheets as tissues are dispensed.  After Sarbo is modified by Pherson, the opening of the covering portion would coincide with the weakening of the piece of plastic to allow passage and dispensing the upper article of the stack, the sealing portions will extend from the covering portion towards the second portion of the plastic film, in such a way that the second portion of the plastic film and the stiffening structure together will define a space inside the package, and the stack would be placed in the space, wherein the opening and the weakening will be positioned to allow a progressive passage of an upper article of the articles from the space to an environment outside the package and through the opening and the weakening, in order that a user can pick up the upper article from the package, wherein the first portion of the piece of plastic film and the covering portion belonging to the structure will be mutually superposed in such a way as to define an upper wall of the package; the sealing portions will be lateral and inner stiffening wings of the package, and the covering portion will be an internal stiffening upper face of the package.  
Claim 2
Sarbo further discloses the weakening is deformable in such a way as to define an open section designed to allow the passage (see figure 2).
Claim 3
After Sarbo is modified by Pherson, the opening and the weakening will be mutually superposed in such a way as to be in communication to allow the passage.
Claim 4
Pherson further discloses the stiffening structure is configured to exert an action opposing the reduction of the space (see column 1 lines 37-42).  After Sarbo is modified by Pherson, the stiffening structure exerting an action opposing the reduction of space could occur, due to the flexibility of the plastic piece, following the picking up from the package of the articles of the stack.
Claim 5
Pherson further discloses free edges of the sealing portions contacting side portions of the box (see column 1 lines 51-62).  After Sarbo is modified by Pherson, the respective free edges of the sealing portions of the stiffening structure will make contact with the second portion of the film piece in such a way as to exert the opposing action.
Claim 6
Pherson further discloses two further portions (24) positioned to cover at least partly a further outer lateral surface of the stack (see figure 2).  After Sarbo is modified by Pherson, the further portions of the stiffening structure will extend from the covering portion of the stiffening structure and towards the second portion of the film piece, in such a way that the space is also defined by the further portion.
Claims 7 and 8
Sarbo further discloses the weakening comprises a cut/slit (see [0030]), the package being configured so that the cut/slit holds in position the upper article in a pick-up position (see figure 2).  After Sarbo is modified by Pherson, the upper article will be situated through the opening of the stiffening structure and the weakening, to protrude partly into the outside environment, such that the upper article is ready for this picking up.
Claim 9
Pherson further discloses the opening is completely made through the covering portion (see figure 2).  
Response to Arguments
Applicant’s arguments with respect to claims 1-9 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAFAEL A. ORTIZ whose telephone number is (571)270-5240. The examiner can normally be reached Monday - Friday 9am - 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory Pickett can be reached on 571-272-4560. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

RAFAEL A. ORTIZ
Primary Examiner
Art Unit 3736



/RAFAEL A ORTIZ/Primary Examiner, Art Unit 3736